RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido libre con cargo a la licencia de vacaciones a los empleados, las empleadas, las funcionarías y los funcio-narios de la Rama Judicial la mañana del lunes 24 de diciembre de 2012 sin cargo a vacaciones, así como el día 31 diciembre de 2012.
A tal efecto, y en virtud de nuestra facultad para regla-mentar los procedimientos judiciales, disponemos que al computar los términos establecidos en las distintas leyes y reglas aplicables a los procedimientos y trámites judicia-les, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73) y se con-siderarán los días 24 de diciembre de 2012 y 31 de diciem-bre de 2012 como días feriados. Cualquier término que venza el lunes 24 de diciembre de 2012 se extenderá hasta el miércoles 26 de diciembre de 2012, y cualquier término venza el lunes 31 de diciembre de 2012 se extenderá hasta el próximo día laborable, miércoles 2 de enero de 2013.

Se ordena la inmediata difusión pública de esta Resolución.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo